Citation Nr: 0013819	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-04 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for sinusitis or rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1987 to 
July 1994.  

This appeal arose from a January 1995 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  The RO, in pertinent part, denied 
entitlement to service connection for sinusitis or rhinitis, 
a low back disorder, exercise-induced asthma claimed as 
asthma and bronchitis, and a right knee disorder.  

In May 1996 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims folder.  

In June 1997 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for a low back disorder and 
a right knee disorder, granted entitlement to service 
connection for exercise-induced asthma, and remanded to the 
RO the claims of entitlement to service connection for 
sinusitis or rhinitis for further development and 
adjudicative actions.  

In November 1999 the RO affirmed the denial of entitlement to 
service connection for sinusitis or rhinitis.

The case has been returned to the Board for further appellate 
review.  


FINDING OF FACT

The claim of entitlement to service connection for sinusitis 
or rhinitis is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for sinusitis 
or rhinitis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a preenlistment screening history taken in October 1986 
the veteran reported a history of "allergies."  The 
application asked for a description of the problem, age at 
the time of the problem, name of a doctor or hospital where 
he was treated and his current status but the only thing 
specified was that he had hay fever.  

At the time of his service entry examination in December 
1986, the veteran gave a history of hay fever.  His nose and 
sinuses were shown to be normal.  He reported a history of 
hay fever but denied sinusitis and ear, nose or throat 
trouble.  The physician elaborated that there was mild hay 
fever with no treatment required.  

Service medical records reflect that the veteran was seen on 
a number of occasions, primarily during spring and summer 
seasons with complaints of itchy or watery eyes, running 
nose, nasal or sinus congestion, headaches, and face pain, 
variously referred to or diagnosed as hay fever, allergic 
rhinitis, acute sinusitis with underlying allergic rhinitis, 
possible sinusitis, seasonal allergic rhinitis, and allergy 
syndrome.  

In late January 1987 shortly after enlistment, the veteran 
was seen for follow-up of allergy problems.  He reported a 
prior medical history of being allergic to grasses, bees, 
animal dander, dust molds, etcetera, since the age of 10.  
After examination the assessment was allergic rhinitis.  The 
disorder was found to not be in the line of duty and to have 
existed prior to service.  

In March 1987 the veteran reported hay fever with sinus 
congestion, watery eyes and headache for 12 years.  No 
assessment was specifically made.  In April 1987 he was seen 
for the same symptoms of two month's duration.  It was noted 
that there was a past history of allergies and a diagnosis 
was made of allergic rhinitis.  

During the time when the aforementioned treatment was 
provided the veteran appears to have been serving in Texas.  

The veteran was treated in June 1987 for complaints of hay 
fever, congestion, itchy eyes, and fatigue.  The assessment 
after examination was acute sinusitis with underlying 
allergic rhinitis.  A follow-up the next day noted a 
diagnosis of sinusitis.  

The veteran was seen for possible sinusitis in April 1988.  
He reported nasal problems, specifically post nasal drainage, 
and a sore throat with a history of sinus infection.  

In June of 1988 the veteran reported that his eyes were 
itching and his nose was running.  After examination the 
assessment was allergic rhinitis.  

The aforementioned treatment occurred while the veteran was 
serving in New Hampshire.  Thereafter for a few years there 
did not appear to have been any sick call visits for allergy 
symptoms, rhinitis or sinusitis although the veteran did 
report on a dental history that he had a history of hay 
fever.  

A December 1991 medical examination report showed the nose 
and sinuses to be normal.  The veteran reported a history of 
hay fever.  The examiner noted that he suffered from seasonal 
hay fever with a geographic influence, treated with 
medication from 1978 to 1988.  There were no current symptoms 
noted.  

It is noted that at the time of the December 1991 examination 
the veteran's home address was in Canada, his place of birth 
was in Massachusetts and that he was currently living in 
Nevada.  


In May 1992 the veteran received treatment for allergies.  He 
reported a stuffy nose.  The assessment was allergy syndrome.  

In a dental patient history from December 1992 the veteran 
reported a history of hay fever.  

In September 1993 the veteran was seen for postnasal drip 
with itchy eyes.  There was a history of allergy in the past.  
The only assessment was history of allergies.  The veteran 
was noted to be in California at the time.  In a November 
1993 dental history he reported seasonal hay fever and noted 
that he was allergic to grasses, animals, etcetera.  

In March 1994, the veteran underwent a medical examination.  
All pertinent systems including the nose and sinuses were 
normal.  

The same month the veteran was seen in the allergy clinic for 
workup.  By history he reported seasonal nasal 
discharge/congestion, and itchy and watery eyes.  There was a 
positive history of patch testing.  The early impression was 
probable seasonal allergic reaction.  

In a more detailed report from later that month the veteran 
stated that he had rhinorrhea, congestion, itching, eye 
symptoms, and post nasal drainage from February to September 
for many years.  He had been in the local area (California) 
for six months.  The pattern was reportedly the same in 
Nevada where had he been for three years and in New Hampshire 
where he had lived before.  

The veteran reportedly grew up in Canada and allergies had 
started at age 12.  He admitted to a family history of hay 
fever and to prior positive testing at approximately age 12 
to 15.  He reported numerous triggers of eye and nose 
symptoms including perfumes, pollens, grass, smoke, dust, and 
animals.  

On an attached questionnaire the veteran reported nasal or 
sinus problems including stuffy nose, sneezing, clear watery 
nose, watery eyes, puffy or swollen eyes, frequent headaches 
and post nasal drainage.  He also reported itching of the 
eyes, ears, nose, palate, loss of smell and sinusitis.  He 
did not report when or where symptoms began.  

He did state that he experienced symptoms in spring and 
summer, and related his symptoms to dust, smoke, perfumes or 
powders, all animals, grass, weeds, and flowers.  He reported 
that symptoms limited him at work and school and that he had 
lost time as a result from 1979 to present.  He reported 
testing in 1985 and allergy shots from approximately 1981 to 
1984 with some relief.  He admitted to a family history of 
hay fever.  

After a full workup the impression in pertinent part was 
seasonal allergic reaction.  

A May 1994 report noted incidentally that the veteran was 
receiving allergy shots.  

A VA ear nose and throat examination was conducted in May 
1995.  The veteran stated that he had developed recurrent 
nasal discharge and restrictions in nasal breathing while on 
active duty.  The examiner stated that following examination 
on active duty he was found to have sinusitis on several 
occasions and was treated with antibiotics.  

The veteran said that currently he would develop nasal 
discharge and occasional sinusitis with periorbital or 
retroorbital pain when grasses, animal danders, or other 
airborne allergens were prevalent.  He stated that bouts of 
symptoms could occur weekly during airborne-allergen seasons 
but that during the wintertime he would be relatively 
asymptomatic.  

After an examination, which did not find sinus pain, and 
which was notable primarily for enlarged swollen turbinates 
and clear discharge from the nostrils, the examiner diagnosed 
allergic sinusitis and rhinitis.  



June 1995 X-rays of the veteran's sinuses indicated that his 
frontal, ethmoid, sphenoid and maxillary sinuses were clear.  
The impression was a negative X-ray. 

VA treatment records from 1994 and 1995 contained no 
indication of pertinent treatment.  In February 1996 the 
veteran was seen in a VA clinic in pertinent part for a sore 
throat, nasal congestion, and post nasal drip.  It appears 
that symptoms had lasted for a few days.  He reported a prior 
history of hay fever.  The assessment was rhinitis.  

A hearing was held at the RO in May 1996.  The veteran 
reported that he entered service at age 21 and that prior to 
that time he never suffered from sinusitis or rhinitis.  He 
did admit to seasonal hay fever prior to service and 
testified during the hearing that he still had hay fever or 
allergies for which he used an inhaler.  

A VA examination was performed in December 1998.  The veteran 
reported that he started having sinus problems in 1990 and 
that these had been recurrent since that time.  He listed a 
number of symptoms.  Treatment reportedly consisted of over 
the counter antihistamines, decongestants and occasional 
antibiotics.  He reported that these treatments helped but 
that his symptoms would seem to recur.  

The veteran also stated that he had springtime hay fever 
starting in March and lasting about three months.  He 
reported that his symptoms had been almost continuous on a 
monthly basis.  

The examiner noted that a computed tomography (CT) from 
January 1999 showed no active sinus infection but did note a 
spur with obstruction.  The diagnosis was nasal septal 
deviation and chronic hypertrophic rhinitis with secondary 
obstruction.  Allergic rhinitis was also diagnosed along with 
recurrent sinusitis by history.  


A supplemental examination report was issued in August 1999.  
The examiner reiterated that a January 1999 CT revealed no 
active sinusitis.  The veteran had chronic allergic rhinitis 
that was considered definitely constitutional or 
developmental.  It was felt that rhinitis was directly 
related to hay fever, which was reported by the veteran at 
the time of his entry into service.  

The examiner stated that it was likely that there was a 
worsening during military service by the veteran's history.  
However the worsening was not related to conditions 
encountered during his military service.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, for example, in service will 
permit service connection of arthritis, first shown as a 
clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
3.303(c) (1999).  However, under certain circumstances, 
service connection may be granted on the basis of 
aggravation.  See Thompson v. United States, 405 F.2d 1239 
(Ct.Cl. 1969);  Monroe v. Brown, 4 Vet. App. 513 (1993).  



The VA General Counsel has held that service connection may 
be granted for diseases, but not defects, of congenital, 
developmental or familial origin.  When a congenital or 
developmental defect is subject to superimposed disease or 
injury, service connection may be warranted for the resultant 
disability.  VAOPGCPREC 82-90.  

Neither sinusitis nor rhinitis is included in the list of 
chronic diseases that may be presumed to have been incurred 
in service if manifested to a compensable degree within a 
specified time after service.  38 C.F.R. §§ 3.307, 3.309(a) 
(1999).  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991);  38 C.F.R. § 3.304(b)(1999).  

In a recent case the Court emphasized that VA's burden of 
proof for rebutting the presumption of soundness is not 
merely evidence that is "cogent and compelling," i.e. a 
sufficient showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undebatable." 
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306(a) (1999).  
Green v. Derwinski, 1 Vet. App. 320, 322-23 (1991).



Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153;  38 C.F.R. § 3.306(b) 
(1999).  This includes medical facts and principles that may 
be considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993)(citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991)).  

The veteran is not entitled to a presumption of service 
connection for a disease shown within a year after service 
when the disease preexisted service.  As stated by the VA 
General Counsel, the requirement that the disease become 
manifest or develop within the presumptive period following 
service necessarily implies that the disease had not 
previously been manifest, either during or prior to service. 
VAOPGCPREC 14-98;  Ford v. Gober, 10 Vet. App. 531, 535 
(1997) ("on its face, it is clear that section 1112 
[38 U.S.C.A. § 1112] applies only where a covered condition 
is first manifest within one year after . . . service").  

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  

Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (1999).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  



Analysis

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease of injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.  

The Board's review of the evidentiary record discloses that 
while the veteran complained of sinusitis and although this 
was diagnosed on a few occasions in the course of the 
veteran's seven and a half years of service, there is no 
current competent evidence that chronic sinusitis was 
incurred in service.  In fact, there is no showing of current 
sinusitis.  Brammer, 3 Vet. App. 223, 225.  

Sinusitis was diagnosed during the May 1995 VA examination 
although the veteran did not show sinus area pain and x-rays 
were not available at the time the diagnosis was made.  In 
fact, x-rays were subsequently taken and were normal.  It is 
clear that the examiner did not review the veteran's medical 
records and that his diagnosis and analysis were clearly 
based on the veteran's history.  A restatement of medical 
history by a medical examiner un-enhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence." LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

Only rhinitis was diagnosed when the veteran received VA 
clinic treatment in 1996 and when he was examined in 1998 the 
examiner found sinusitis only by history.  

Moreover, sinusitis has also been associated in service and 
thereafter with the veteran's allergy disorder, which, as 
stated in more detail below, has been specifically medically 
disassociated from his active service.  

Hay fever was noted historically at the time of the veteran's 
entrance into service.  Even though he did not have evidence 
of hay fever symptoms at that time, the subsequently obtained 
evidence clearly and unequivocally shows that a seasonal 
allergy disorder described as hay fever clearly preexisted 
service.  Therefore the presumption of soundness, even if 
arising was sufficiently rebutted.  

Although VA regulations make clear that diseases of allergic 
etiology may not be routinely dismissed out of hand as being 
of congenital or developmental origin without examination of 
all of the evidence of record, in the veteran's case there is 
a VA medical opinion, which cannot be ignored, that his 
allergic disorder is in fact congenital or developmental.  A 
congenital disorder cannot be directly incurred in service.  
The question of aggravation will be addressed momentarily.  

As for allergic rhinitis, this was not noted specifically 
when the veteran underwent his enlistment examination and 
therefore the presumption of soundness applies.  However, the 
evidence of record undebatably associates this disorder with 
congenital hay fever, which preexisted service.  A VA 
examiner concluded this in 1999.  Moreover in late January 
1987, less than two months after the veteran's service 
enlistment examination and only a few weeks after the 
beginning of the veteran's active duty (January 6, 1987) 
allergic rhinitis was diagnosed.  This was found to have 
existed prior to service and therefore to not be in the line 
of duty.  

The subsequent treatment reports from service and thereafter 
undebatably show that the veteran's allergic symptoms have 
existed since the age of 10 to 12 and that they have followed 
a characteristic pattern since that time.  Namely, he 
experienced symptoms primarily during spring and summer 
months and was relatively asymptomatic during the winter and 
outside of airborne allergen seasons.  

As previously stated, under certain circumstances service 
connection may be granted on the basis of aggravation for 
congenital or developmental diseases.  See Thompson, 405 F.2d 
1239; Monroe, 4 Vet. App. 513; VAOPGCPREC 82-90.  

It seems clear from the service medical records that the 
veteran received treatment periodically in service for 
symptoms attributed to allergic etiology including rhinitis 
and sinusitis.  He was treated on a few occasions in 1987 and 
1988 and thereafter the service medical records do not show 
any clinic visits for a few years.  He was only shown to have 
been treated once in 1992 and once in 1993.  The greatest 
number of records pertain to treatment in 1994, but the Board 
observes that the treatment was mostly concentrated over a 
few days and pertained to a comprehensive workup of symptoms 
at that time.  

The question is whether from the evidence of record it can be 
concluded that there was a permanent worsening of the 
disorder, albeit a disorder of congenital or developmental 
origin that preexisted service.  

A presumption of aggravation may arise if there is an 
increase in disability in service.  However, an increase in 
disability has been held to mean a worsening of the 
underlying disease process as contrasted with a worsening of 
symptoms only.  Hunt supra.  In this case there is no 
evidence from the service medical records or from the post 
service evidence that there was a permanent worsening of the 
veteran's underlying disability in service or due to service, 
as opposed to a flare-up of symptoms.  

The VA examiner who issued the 1999 supplemental report 
offered the opinion that there was likely a worsening in 
service but qualified his statement by indicating that there 
was a worsening by history.  As noted previously, a 
restatement of medical history by a medical examiner un-
enhanced by any additional medical comment by that examiner, 
does not constitute "competent medical evidence."  LeShore, 
8 Vet. App. 406, 409 (1995).  

Moreover, the VA examiner went out of the way to explain that 
any worsening was unrelated to the veteran's military 
service.  This opinion has the clear and undebatable import 
of disassociating the allergic disease process of hay fever 
and accompanying rhinitis and sinusitis from the veteran's 
service.  



This rebuts any presumption of aggravation in that the clear 
inference to be taken from the statement is that if the 
veteran's service did not affect the disease process in any 
way, the disease was merely operating in accordance with its 
natural course.  

Again, while VA regulations provide that increases in 
disabilities of allergic etiology in service should not be 
routinely disposed of as due to the natural progress of the 
disease without review of all of the evidence of record, the 
Board cannot ignore the opinion of a VA specialist who is of 
the opinion that, in this case, service did not affect the 
allergic symptomatology.  

The Board also notes that unfortunately the veteran has not 
provided any medical evidence from prior to service for 
review (he has provided a history to medical examiners about 
the frequency and nature of symptoms prior to service, his 
family history and the general nature of his treatment) even 
though the Board, in its remand cited 38 C.F.R. § 3.380 and 
asked the veteran to identify additional sources of medical 
records.  

Because the veteran has not submitted a well grounded claim 
there is no duty to assist. Morton, 12 Vet. App. 477.  
However, even if the duty to assist was applicable the duty 
to assist is not boundless and it is not a one-way street.  
Wood v. Derwinski.  1 Vet. App. 190 (1991).  

The veteran denies rhinitis and sinusitis prior to service 
but as a lay person he is not deemed competent to provide 
diagnoses or other medical opinions.  Espiritu supra.  There 
is no way to tell what exact diagnoses were made prior to 
service and therefore whether allergic rhinitis or sinusitis 
existed prior to service without access to preservice medical 
records.  

On the other hand, notwithstanding the absence of preservice 
medical records useful information can be derived from the 
veteran's report of his symptoms and treatment prior to 
service, all of which are within his competency as a 
layperson to relate.  

It is noted that while in service the veteran reported 
seasonal allergies and hay fever dating to age 10-12 and he 
stated that symptoms that would run generally from February 
to September.  He also related that he had allergy testing 
and even allergy shots.  

By comparison, on VA examination in 1998 he reported hay 
fever from March and lasting about three months.  Then he 
reported that he had symptoms almost continuously on a 
monthly basis.  The veteran reported on VA examination in 
1995 that he was largely symptom free in the winter.  From 
this the Board concludes that the veteran has reported about 
the same frequency of symptoms recently as in service and in 
turn as he had during his youth.  

In fact, a review of all of the evidence of record supports 
the opinion of the VA examiner that the veteran's congenital 
allergic process with associated rhinitis and history of 
sinusitis was not aggravated in service.  

It is the veteran's burden in a case based on aggravation to 
shown an increase in an underlying disability as opposed to 
simply an increase in symptoms.  See Hunt supra.  Only at 
that time does a presumption of aggravation arise.  38 C.F.R. 
§ 3.306.  Here, there is no competent indication of an 
increase in the underlying disability during service.  
Moreover, the VA examiner has offered an opinion that the 
worsening of the veteran's symptoms in service was unrelated 
to his service.  From this opinion and review of all of the 
evidence of record - which the VA examiner reviewed as well - 
the Board concludes that there is no evidence of a permanent 
worsening or acceleration of the veteran's congenital disease 
process in service.  

Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  38 
C.F.R. § 3.380.  The evidence of record is consistent with 
such a finding.  

The veteran has had periodic recurrences of symptoms, 
overwhelmingly during the parts of the year when this would 
be expected - namely spring and summer - but he has not 
submitted competent medical evidence that rather than being 
acute, his symptoms are a function of a chronic disease 
process due to permanent aggravation in service of his 
preexisting allergic disorder.  

Simply put, there is no evidence that the veteran currently 
has a chronic acquired disorder which developed in service.  
There does not exist competent medical evidence of a 
relationship between any currently diagnosed disability and 
symptomatology reported in service.  Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1990); 
Savage, 10 Vet. App. 488.  

In essence, the veteran's claim is based solely on his lay 
opinion.  He has not offered any evidence of medical training 
or expertise demonstrating that he has been trained in the 
medical arts thereby rendering him competent to offer an 
opinion as to diagnosis and/or etiology of a disorder.  He is 
clearly alleging a fact which is beyond his competence to do 
so.  Espiritu, 2 Vet. App. 492; King, 5 Vet. App. 19, 21.

While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology as to any 
claimed disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King supra.  As it is 
the province of trained health care professionals to enter 
conclusions that require medical opinions as to causation, 
Grivois, 6 Vet. App. 136, 139, the veteran's lay opinion is 
an insufficient basis upon which to find his claim well 
grounded.  Espiritu supra.  Accordingly, as a well-grounded 
claim must be supported by evidence, not merely allegations, 
Tirpak, 2 Vet. App. 609, 611, the appellant's claim of 
entitlement to service connection for sinusitis or rhinitis 
must be denied as not well grounded.  

As the claim for service connection is not well grounded, the 
doctrine of reasonable doubt has no application to the 
veteran's case.  Gilbert, 1 Vet. App. 49, 53.  


It does not appear that the RO specifically found the 
veteran's claim to be not well grounded.  Although the Board 
considered and denied the appellant's claim on a ground 
different from that of the RO, which apparently denied the 
claim on the merits, the appellant has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the appellant's claim and 
his failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
sinusitis or rhinitis.  

Because the veteran has not submitted a well-grounded claim 
of service connection for sinusitis or rhinitis, VA is under 
no obligation to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  

The Board is cognizant, however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Court has held that the section 5103(a) duty requires that, 
when a claimant identifies medical evidence that may complete 
an application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight, 131 F.3d at 1484-1485; Robinette v. 
Brown, 8 Vet. App. 69. 80 (1995).  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claim, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been obtained and/or 
requested that would well ground his claims.  38 U.S.C.A. 
§ 5103(a); Epps supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette 8 Vet. App. 69, 77-78 (1995); 
McKnight, 131 F.3d 1483; Epps, 126 F.3d 1464.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for sinusitis or rhinitis, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

